Citation Nr: 0506168	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  04-00 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a dental condition, to 
include the loss of six teeth due to trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1956 to March 
1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for a 
dental condition.

FINDING OF FACT

There is no current dental condition related to in-service 
dental trauma, nor is there any other current dental 
condition otherwise related to his military service.

CONCLUSION OF LAW

A dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1712, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.381, 17.161 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  First, VA has a duty to notify the veteran 
of the evidence and information necessary to substantiate his 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In a February 2002 letter, the RO stated that in 
order to establish a condition as being service-connected, 
there must be evidence establishing that a disability was 
incurred in service and that it left permanent residuals.  It 
stated that service medical records or other evidence, 
including lay statements, medical evidence of treatment for 
the claimed disability within a short period of time after 
separation from service and employment or insurance 
examinations from just after separation from service, could 
show that the veteran was treated for the claimed disability.  
In the November 2003 statement of the case, the RO provided 
the veteran with the text of 38 C.F.R. § 3.381, pertaining to 
service connection of dental conditions for treatment 
purposes.

In a March 2004 VCAA letter, under a heading entitled "What 
Must the Evidence Show to Establish Entitlement to the 
Benefit You Want," the RO stated that to establish 
entitlement to service connection, the evidence must show an 
injury in service or a disease that began in or was made 
worse by service, or an event in service causing injury or 
disease, a current physical or mental disability, and a 
relationship between the current disability and the injury, 
disease, or event in service.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the February 2002 letter, the RO notified the 
veteran that if he had received treatment at a VA facility, 
VA would request those records for him.  The RO also notified 
the veteran that it would request records from private 
medical care providers, as long as the veteran provided a 
complete name, address, and dates of treatment.  The RO 
stressed that submission of private records was ultimately 
the veteran's responsibility.

In the March 2004 VCAA letter, the RO stated that VA was 
responsible for obtaining relevant federal records, including 
service medical records, VA medical records, and records from 
other federal agencies, such as the Social Security 
Administration.  The RO stated that it would make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, including records from State or 
local governments, private medical care providers, current or 
former employers, and other non-Federal governmental sources.  
The RO stressed that it was the veteran's responsibility to 
make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the February 2002 letter, the RO notified the veteran that 
his records might have been lost in the 1973 fire at the 
National Personnel Records Center (NPRC).  The RO requested 
the veteran to fill out a form to enable VA to search for 
records from alternate sources.  The veteran submitted the 
alternate form and a search was made for related records.  A 
response received in June 2003 indicated that there was no 
reference to the veteran in Ft. Lewis Washington in morning 
reports for "CO B 1 BAT GP 8 INF" from July 15 1958 to 
September 15, 1958.  A response received in July 2003 noted 
that there were no remarks for the veteran found in morning 
reports for "1st BAT GP 8th INF CO B" for July to August of 
1958.  It was noted that the unit was at Ft. Lewis and not 
Mainz Gonshenheim during that time period.  In a July 2003 
letter, the RO notified the veteran that it had been 
unsuccessful in obtaining medical evidence of his treatment 
for a dental/facial injury in July or August 1958 in Mainz 
Germany.  

Fourth, VA will request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  In the February 2002 letter, the RO indicated that if 
the veteran had original records or records from service, 
that he should forward them to the RO.  In the March 2004 
VCAA letter, under a heading entitled "What Information or 
Evidence Do We Still Need from You," the RO stated that if 
the veteran had any evidence in his possession that pertained 
to his claim, that he should send it in.

The Board notes that VA provided one of the VCAA notice to 
the appellant after the initial AOJ decision was issued.  
Pelegrini v. Principi, 18 Vet. App. 112 [Pelegrini II].  The 
Board finds that this was not prejudicial to the appellant, 
however.  Although one of the VCAA notices was provided after 
the initial AOJ decision, the prior notice in 2002 and the 
content of the 2004 notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The Board finds that the timing of 
one of the VCAA notice was harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The veteran claims entitlement to service connection for a 
dental condition.  In his claim he stated that during service 
he was walking on guard duty in the dark and fell on a flight 
of cement steps, breaking off six front teeth on July 14, 
1958.  He stated that he was given a partial plate.   There 
is no supporting documentation in the claims file to support 
this assertion.  The NPRC has indicated that the veteran's 
service medical records might have been lost in the 1973 
fire, and searches from alternate sources were negative for 
records pertaining to the veteran's alleged injury.  The 
veteran has not submitted any evidence of a current dental 
condition, nor are there any post-service treatment records.

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).  

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service- connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The record does not demonstrate the existence of a current 
dental condition for which service connection might be 
granted.  Although the veteran asserts that he is seeking 
service connection for a dental condition, evidence of any 
such condition during service or since service is not of 
record.  The Board finds that the veteran is not eligible for 
outpatient dental treatment under Class II(a), pertaining to 
veterans having a service-connected noncompensable dental 
condition or disability resulting from combat wounds or 
service trauma, since there is no evidence that the veteran 
suffered combat wounds or service trauma.  He did not serve 
during a time of war.  He has no medals indicating that he 
engaged in combat, and his DD-214 indicates that he had no 
wounds received as a result of action with enemy forces.  
There are no postservice dental records on file which 
indicate any dental trauma in service.

The Board notes that the veteran is not shown to be entitled 
to service connection or treatment under any of the other 
possible classes of eligibility.  For instance, there could 
be no eligibility for Class I dental care since he is not 
shown to have a service-connected compensable dental 
condition.  (See 38 C.F.R. § 4.150).  He also does not 
allege, and the evidence does not otherwise suggest, that he 
applied for dental treatment within a year of his release 
from active duty, so there could be no eligibility for one-
time Class II treatment for any service-connected 
noncompensable dental condition.  He also was not a POW, 
which could otherwise provide a basis of entitlement under 
Classes II(b) and II(c).  Other classes discussed under 
38 C.F.R. § 17.161 are also not for application in the 
instant case.

There is no evidence that the veteran suffered any dental 
disability or sought treatment for any dental disability 
within one year after his service discharge.  In sum, a 
dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. §§ 3.381, 17.161 (2004).  Therefore, 
the Board finds that the preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55

ORDER

Entitlement to service connection for the residuals of dental 
trauma, for the purpose of obtaining VA outpatient dental 
treatment, is denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


